11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Milton Jones, Jr.,                            * From the 259th District Court
                                                of Jones County,
                                               Trial Court No. 023467.


Vs. No. 11-17-00112-CV                        * May 9, 2019

George D. Patterson,                          * Memorandum Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)



      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is reversed with respect to George D.
Patterson’s attorney’s fees, and the cause is remanded to the trial court for a
proper assessment of those fees. In all other respects, the judgment of the trial
court is affirmed. The costs incurred by reason of this appeal are taxed 75%
against Milton Jones, Jr. and 25% against George D. Patterson.